An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-901
                       NORTH CAROLINA COURT OF APPEALS

                              Filed: 6 January 2015


IN THE MATTER OF:

       A.B.                                   Cumberland County
                                              No. 12 JA 311




       Appeal by respondent mother from order entered 9 May 2014

by Judge Edward A. Pone in Cumberland County District Court.

Heard in the Court of Appeals 3 December 2014.


       Christopher L. Carr and James D. Dill for petitioner-
       appellee Cumberland County Department of Social Services.

       Assistant   Appellate   Defender              Joyce    L.     Terres     for
       respondent-appellant mother.

       Manning, Fulton & Skinner, P.A., by Michael S. Harrell, for
       guardian ad litem.


       DIETZ, Judge.


       Respondent mother appeals from the trial court’s permanency

planning      order    awarding      legal     and    physical      custody     and

guardianship of A.B. (“Abby”)1 to the juvenile’s maternal great

aunt.      Respondent     argues    that   the   trial    court    did   not   make

1
    The parties agreed to the use of this pseudonym.
                                       -2-
sufficient findings in its permanency planning order.                For the

reasons set forth below, we reject this argument and hold that

the trial court’s fact findings satisfy the statutory criteria.

Accordingly, we affirm the trial court’s order.

                         Facts and Procedural History

       On 22 May 2012, the Cumberland County Department of Social

Services (DSS) filed a juvenile petition alleging that Abby and

her     two    cousins     were   neglected,    seriously     neglected,   and

dependent.      At the time DSS filed the petition, Abby lived with

her mother, grandmother, aunt, and two cousins.               In the juvenile

petitions, DSS alleged that the family lived without electricity

from 10 October 2011 to 8 November 2011 and that the juveniles

frequently asked neighbors for food.             DSS further alleged that

Abby’s cousin was withdrawn from her public school in September

2010 and had not been enrolled in a public school since that

date.         Abby’s     grandmother   stated    that   the    children    were

homeschooled, but Respondent could not produce any documentation

or proof of proper homeschooling.               DSS also alleged that the

family had a history of unstable housing and were uncooperative

with DSS since 2011.2




2
    The family unit was also the subject of a DSS referral in 2011.
                                                   -3-
       DSS was unable to locate the family until 18 June 2012 when

they were found near the Cape Fear Valley Medical Center.                                        Abby

and her cousins were disheveled, dirty, and smelled bad.                                            The

three children told social workers that they had not eaten all

day.    The juveniles also stated that they had been sleeping in a

storage facility and on the floor of the nearby hospital, that

they    bathed          in    the    hospital      bathroom,        and    that       they    had    to

resort to stealing food from hospital carts to get enough to

eat.     DSS obtained non-secure custody of Abby and her cousins

and the juveniles were placed with their maternal great aunt.

       At a hearing on 7 January 2013, the parties stipulated that

Abby    and    her       cousins       were     dependent       and       the    allegations         of

neglect and serious neglect were dismissed.                                     The trial court

adjudicated         Abby       dependent       and    found     that       “among      the     issues

which    led       to    the       removal    of     the   juveniles        was       the    unstable

lifestyle          of    the       Respondents,       lack     of     appropriate            housing,

failure       to    obtain          appropriate       medical       care,       and    failure       to

[provide] appropriate education for the juveniles.”                                     Respondent

was    ordered          to    submit    to     a     psychological         evaluation          and    a

parenting          assessment,         to     successfully          complete          life     skills

training,          and       “to    obtain     and    maintain        stable      and        suitable

housing,       to        include        more       than    a    month-to-month                lease.”
                                             -4-
Respondent was granted one hour of supervised visitation with

Abby, to be supervised by the maternal great aunt, and to take

place at a public location as agreed upon by both parties.

    On 27 June 2013, the trial court entered an order following

a review hearing held on 29 April 2013.                        The court found that

there    was    no     substantial          change    since      the    entry    of    the

adjudication order and that the issues that led to the removal

of the juveniles had not been alleviated.                       The trial court also

found    that   Respondent          provided       insufficient       documentation      of

counseling services to assess her progress and still possessed a

month-to-month lease for housing.

    On 31 January 2014, the trial court entered a permanency

planning order after a hearing held 26 August 2013.                             The court

again found that there had been no substantial change in the

case and the issues of unstable housing, inappropriate care and

supervision,      and       lack    of    appropriate      alternative     child       care

arrangements had not been alleviated.                      DSS’s report, which was

incorporated         into     the        trial     court’s     order,     stated       that

Respondent was facing eviction from her home after falling four

months behind in rent.              The court also found that Respondent had

failed    to    maintain      contact       with     the     social    worker    and   had

cancelled face-to-face appointments.                       The trial court further
                                       -5-
found that it would not be possible for the juveniles to be

returned home at that time or within the next six months as the

mothers were still “in need of services to assist in alleviating

the conditions which led to the removal of the juveniles.”                   Abby

also   told    the   social   worker    that   “although     she    misses    her

Mother, she is happy with living with her Aunt and would rather

remain there.”

       On 9 May 2014, the trial court entered another permanency

planning   order.      The    court    incorporated   into    the    order    the

contents of both the DSS and guardian ad litem reports, as well

as the findings from all previous orders.             The trial court again

found that it was not possible for the juveniles to be returned

home immediately or within the next six months and awarded legal

and physical custody and guardianship of Abby and her cousins to

their maternal great aunt.            The trial court also ordered that

DSS be allowed to close Abby’s juvenile case file and “shall be

relieved of further duties in this matter.”                The order stated

that no further judicial reviews were necessary, “unless upon a

Motion for Review filed by any party, or upon the Court’s own

motion.”      Respondent timely appealed.
                                          -6-
                                    Analysis

I.   Findings Concerning Reunification Services

     Respondent      first      argues    that   the    trial    court     erred   by

failing to make sufficient findings as to services offered to

reunite Abby with Respondent.             We disagree.

     On appeal, the “review of a permanency planning order is

limited to whether there is competent evidence in the record to

support the findings and the findings support the conclusions of

law.”     In re J.C.S., 164 N.C. App. 96, 106, 595 S.E.2d 155, 161

(2004).     “If the trial court’s findings of fact are supported by

any competent evidence, they are conclusive on appeal.”                            Id.

Respondent does not challenge the trial court’s findings but

contends that those findings are insufficient.                    Thus, the trial

court’s existing findings are binding on appeal and we review

whether those findings support its conclusions.                    In re J.M.W.,

179 N.C. App. 788, 792, 635 S.E.2d 916, 919 (2006).

     Pursuant to N.C. Gen. Stat. § 7B-906.1, at a permanency

planning hearing the trial court “shall consider the following

criteria    and    make   written    findings       regarding     those    that    are

relevant.”        N.C. Gen. Stat. § 7B-906.1(d) (2013).                   Among the

criteria     listed,      the     court     shall      consider        reunification

services,    visitation      reports,      whether     efforts    to    reunite    the
                               -7-
child and parent would be futile, placement reports, and any

other criteria the court deems necessary.   Id.

    Here, the trial court found

         [t]hat the [c]ourt approves of the permanent
         plan of guardianship with relatives, and
         finds that the plan is consistent with the
         juveniles’ best interests.       The [c]ourt
         further finds that [DSS] has been making
         reasonable efforts, as required by N.C. Gen.
         Stat. §§ 7B-507 and 7B-906, to eliminate the
         need   for   continued   placement   of  the
         juveniles outside of the home to include,
         but   not   limited    to:   monitoring  the
         juveniles’ placements; coordinating services
         for the juveniles; and ensuring that the
         needs of the juveniles are being met.

The Juvenile Code defines “reasonable efforts” as:

         [t]he   diligent    use   of   preventive   or
         reunification services by a department of
         social services when a juvenile's remaining
         at home or returning home is consistent with
         achieving a safe, permanent home for the
         juvenile within a reasonable period of time.
         If   a   court   of   competent   jurisdiction
         determines that the juvenile is not to be
         returned home, then reasonable efforts means
         the diligent and timely use of permanency
         planning services by a department of social
         services   to   develop    and   implement   a
         permanent plan for the juvenile.

N.C. Gen. Stat. § 7B-101(18) (2013).

    Respondent argues that the court’s finding quoted above is

insufficient.   Although it states that DSS is “making reasonable

efforts . . . to eliminate the need for continued placement of
                                              -8-
the     juveniles         outside     the     home,”       and     the     statutory         term

“reasonable efforts” includes “the diligent use of preventive or

reunification services,” Respondent contends that the findings

are     insufficient        because        they     do     not    list     the    particular

reunification        services       that     were    offered.           Respondent       argues

that    without      specifically          identifying          those    services       in   its

findings, the findings do not comply with N.C. Gen. Stat. § 7B-

906.1(d).

       We disagree.          The trial court’s findings of fact must only

“be sufficiently specific to enable an appellate court to review

the decision and test the correctness of the judgment.”                                  In re

J.S.,    165   N.C.        App.     509,    511,     598 S.E.2d 658,     660    (2004)

(internal quotation marks and citation omitted).                            In making fact

findings,      a    trial     court       “must     through      processes        of    logical

reasoning from the evidentiary facts find the ultimate facts

essential to support the conclusions of law.”                            In re Harton, 156

N.C.    App.       655,    660,     577 S.E.2d 334,    337     (2003)    (internal

quotation marks and citations omitted).

       Here, the trial court did not simply adopt the DSS and

guardian ad litem reports, but made its own additional findings

pertaining to the relevant factors laid out in N.C. Gen. Stat. §

7B-906.1(d).          Among those findings, the trial court expressly
                                      -9-
found that DSS made “reasonable efforts” to eliminate the need

for continued placement, a statutory term that includes use of

“preventive or reunification services.”              N.C. Gen. Stat. § 7B-

101(18).

      This finding is supported by competent evidence presented

at the hearing.      The social worker testified that she provided

housing information to       Respondent      in the summer of 2013            and

again the day before the February hearing.                  DSS’s report also

stated it arranged for Respondent to attend parenting classes—

which    she   did—and     further     recommended     that     she    continue

individual counseling.

      Accordingly, we hold that the trial court’s findings are

sufficiently specific to show that the trial court considered

the     necessary   statutory        factors,      including    reunification

services, and made written findings regarding those that are

relevant, as required by N.C. Gen. Stat. § 7B-906.1(d).                       We

therefore reject Respondent’s argument on this issue.

II.   Finding Concerning Possible Reunification Within Six Months

      Respondent    next   argues     that   the    trial    court    erred   by

failing to make a specific finding on whether it was possible

for Abby to be returned to Respondent within six months and why
                                         -10-
such placement was not in Abby’s best interest, as required by

N.C. Gen. Stat. § 7B-906.1(e)(1).               We disagree.

    In the permanency planning order, the trial court found

            That it is not possible for the juveniles to
            be returned home immediately, or within the
            next six (6) months, inasmuch as the
            Respondent    Mothers  remain   in   need  of
            services   to   assist  in   alleviating  the
            conditions which led to the removal of the
            juveniles.   That return of the juveniles to
            the custody of the Respondents would be
            contrary to the welfare and best interests
            of the juveniles in that the juveniles
            remain in need of more care and supervision
            than can be provided by the Respondents.

The court also found that “among the issues that led to the

removal of the juveniles was unstable housing; that continues

through today’s date.”

    Respondent first argues that the court erred because it

combined all the juveniles together and did not make separate

findings as to each juvenile.                   But   at the time of the DSS

referral,     and    during        the   entire       two   years    after        DSS’s

involvement,     Respondent        lived     with     her   sister   and     mother.

Respondent    also    has     no    income      to    obtain   her   own    housing.

Respondent contends         that Abby      was removed from the home for

different reasons than her cousins because one of Abby’s cousins

also was found to not be receiving proper medical care for her

seizure     disorder.       However,       DSS’s      report   stated      that    the
                                        -11-
educational neglect of both Abby and her cousin was concerning

and that the children’s immunizations were not kept current.

Thus,    Abby   was    removed   from    the   home    for    reasons   that    were

equally applicable to her and her two cousins, and which had not

been alleviated at the time of the hearing.                      The family was

living together as a unit and the court did not err by not

including separate findings as to each juvenile.

       Respondent next argues that the above-referenced findings

are not sufficiently specific because they do not identify the

particular services needed by Respondent and do not clarify how

the conditions that led to the removal still persisted at the

time of the hearing.         But as explained above, the trial court

need not reference every underlying piece of evidence supporting

its    fact   finding.     Instead,      the   trial   court    must    “from   the

evidentiary facts find the ultimate facts essential to support

the conclusions of law.”           Harton, 156 N.C. App. at 660, 577

S.E.2d at 337.

       Here, the applicable statute required the trial court to

make findings about whether it was “possible for the juvenile to

be placed with the parent within the next six months and, if

not,    why     such   placement    is     not   in     the     juvenile’s      best

interests.”      N.C. Gen. Stat. § 7B-906.1(e)(1).              The trial court
                                      -12-
made     the   precise     findings    required     by     the    statute.     If

Respondent     believed     those     findings      were    not    supported   by

competent evidence in the record, she should have challenged

them on the ground that they were unsupported by the record (she

did not).      But even if Respondent had done so, we readily would

have   concluded    that    the   findings    are    supported     by   competent

evidence.

       The trial court expressly found that unstable housing was

among the issues that led to the removal of Abby and that the

unstable housing continued through the date of the order                       at

issue.     Additionally, the permanency planning order incorporated

all previous orders and their findings as well as the DSS and

guardian ad litem reports.          In the DSS report, the social worker

indicated that prior to the February 2014 hearing, Respondent

had moved again and left no forwarding address.

       During the hearing, the social worker testified that “in

the past two years, [DSS] has not seen the progress on the part

of the Respondent mother that would make them feel comfortable

allowing the child to go back to her custody and be with her

permanently.”      The social worker also stated in the report that

“it is not possible for the juveniles to return home immediately

or within the next six months.               [Respondent] and [her sister]
                                           -13-
continue     to     have    unstable       housing    and    have       not   actively

participated        in   their    case     plan    reviews      for    the    past   six

months.”

      The court also found that the placement with the great aunt

was going well, Abby was receiving proper care and supervision,

the placement was stable, and that “the continuation in this

placement would be consistent with the best interests of the

juveniles.”       Abby also was doing well in school and expressed a

desire to continue living with her great aunt.

      In short, the trial court satisfied the statutory criteria

by finding that reunification was not possible within the next

six   months      and    that    reunification     would     be   contrary      to   the

child’s best interests.              The court’s fact findings also                  are

supported by competent evidence in the record.                        Thus, we reject

Respondent’s argument on this issue.

III. Visitation in a “Public Location”

      Finally, Respondent argues that the trial court erred by

ordering that visitation between Respondent and Abby be at a

“public    location”       as     agreed    upon     by   the     parties,     without

specifying     in    the   order    the     particular      “public     location”     at

which visitation must occur.              We disagree.

      Pursuant to N.C. Gen. Stat. § 7B-905.1, if the juvenile is
                                      -14-
placed in the guardianship of a relative, “any order providing

for visitation shall specify the minimum frequency and length of

the visits and whether the visits shall be supervised.”                     N.C.

Gen. Stat. § 7B-905.1(c) (2013).             Here, the trial court complied

with   Section   7B-905.1(c)    by     specifying     that   Respondent      “be

allowed a minimum of one (1) hour supervised visitation every

Saturday from 4:00 p.m. until 5:00 p.m. . . . to be supervised

by the Maternal Great Aunt . . . at a public location as agreed

upon by the parties.”

       Respondent argues the trial court erred because the order

did not state the specific place of visitation, relying on In re

Stancil, 10 N.C. App. 545, 179 S.E.2d 844 (1971).                 But Stancil

is readily distinguishable from the facts here.               In that case,

the court did not specify any visitation plan and left it to the

custodian   of   the   child   to     determine     the   time,   place,     and

conditions in which the mother may visit with her child.               Id. at

552, 179 S.E.2d at 849.        Here, Respondent was given a specific

day and time to visit with Abby and was told the visitations

must be in a public location supervised by the great aunt.

       Respondent   contends   that    Abby’s     guardian   could   deny    her

visitation by stating that they could not agree on a place to

visit.    But there is no evidence that Respondent has ever been
                                          -15-
denied visitation or that designating a visitation place has

been an issue.         Indeed, the record indicates that Respondent has

been visiting with Abby weekly and that the visits are going

well.    Additionally, our Court previously has upheld an order

stating that visitation shall be in a “public place.”                        In re

A.A., 176 N.C. App. 189, 625 S.E.2d 917, 2006 WL 387972 (2006)

(unpublished).         And, to the extent the parties are unable to

agree on an appropriate “public location” at some future date,

Respondent can return to the trial court to resolve the issue.

Accordingly,      we    hold    that    the   trial   court’s   visitation     plan

complies with N.C. Gen. Stat § 7B-905.1(c).

                                       Conclusion

    The trial court made sufficiently specific findings in its

permanency planning order and those findings are supported by

clear and convincing evidence.                The court’s findings, in turn,

support the trial court’s conclusions of law.                    Therefore, the

trial   court’s    order       granting    physical    and   legal   custody    and

guardianship of Abby to her maternal great aunt is affirmed.

    AFFIRMED.

    Judges BRYANT and DILLON concur.

    Report per Rule 30(e).